Per Curiam.
The drainage district bases its asserted right to appeal from the clerk’s order of August 24, 1961, solely on the final paragraph of the statute codified (see 1963 Cumulative Supplement, also S.L. 1959, ch. 597) as G.S. 156-70.1, viz.: “If the board of viewers shall not approve said claim, the clerk of the superior court shall consider the claim and determine what in his opinion is a fair value and the amount so determined shall be shown in the said final report as amended and confirm-edj by said adjudication. If landowner does not accept the value fixed by the clerk of the superior court, appeal may be had upon the question of value, to the superior court and such appeal shall follow the procedure provided in G.S. 156-75.” The appeal referred to is by a landowner who “does not accept the value fixed by the clerk of the superior court.” No provision is made for an appeal by the drainage district. It is not a landowner within the meaning of the quoted statutory provision. Since the drainage district had no right of appeal from the clerk’s order of August 24, 1961, we do not consider whether its purported appeal complied with the procedural requirements of G.S. 156-75.
Affirmed.